ORDER
PER CURIAM.
Char H. Choe (“Choe”) and Myung S. Choe appeal from the judgment entered upon a jury verdict in favor of Choon Young Lim-Ku and K. Lim, Ltd., holding Choe liable for breach of contract. We affirm. The judgment of the trial court is supported by substantial evidence and is not against the weight of evidence; no error of law appears. An extended opinion would have no prece-dential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).